DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sturt et al. (US 2008/0303302) in view of Yokota (US 2004/0164218).
Sturt et al. discloses a vehicle center console (10) comprising a fixed rail (32) extending in a longitudinal direction and a translatable member (34) coupled to the fixed rail (32), as shown in Figures 1 and 3.  The translatable member (34) receives a translatable receptacle (18) and translates along the fixed rail (32) to carry the translatable receptacle (18) between a first position near a fixed receptacle and a second position spaced farther apart from the fixed receptacle, as shown in Figures 1 and 5.  The vehicle inherently has a fixed receptacle in the form of the glove box in the dashboard.  In reference to claim 14, the center console has a base member configured to be coupled to the vehicle floor, a stanchion extending from the base member and a fixed rail fixed to the stanchion, as shown in Figure 6B.  The base member is the horizontal wall directly above reference number (74).  The stanchion is the vertical wall to the right of reference number (60).  The track is the wall on top of the stanchion.  This includes the horizontal portion and the angled portion at reference number (32).  In reference to claim 15, the stanchion is integrally formed with the base member, as shown in Figure 6B.  In reference to claim 16, the fixed rail is integrally formed with the stanchion, as shown in Figure 6B.  However, Sturt et al. does not disclose the actuator for the translatable receptacle.
Yokota teaches providing an actuator mechanism formed by a gearbox assembly (14a,14b) including a cable drum (14b) configured to rotate in two rotational directions (N,R), a first cable (16-1), and a second cable (16-2), as shown in Figures 1 and 2.  The first cable (16-1) has a first end fixed to the cable drum (14b) and a second end coupled to a translatable member (18R,18L), as shown in Figures 1 and 2.  The second cable (16-2) has a first end fixed to the cable drum (14b) and a second end coupled to a translatable member (18R,18L), as shown in Figures 1 and 2.  The first cable (16-1) translates the translatable member (18R,18L) towards the first position when the cable drum rotates in the first direction (N) and the second cable (16-2) translates the translatable member (18R,18L) towards the second position when the cable drum (14b) rotates in the second direction (R), as shown in Figure 2 and disclosed in paragraphs [0051] and [0052].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an actuator mechanism to the translatable member of Sturt et al., as taught by Yokota, to allow a user to move the center console the entire length of the fixed rail from a single seating position with little effort required.
Allowable Subject Matter
Claims 2-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 19 is the addition of the third and fourth cables with first ends fixed to the cable drum, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        June 17, 2022